

 
INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is made the __ day of ____, ____, by and between Dresser-Rand
Group Inc., a Delaware corporation (the "Corporation"), and
______________________ (the “Indemnitee”), who serves as [a director/an officer/
an employee] of the Corporation.
 
WHEREAS, the Indemnitee has been appointed to serve in the capacity described
above;
 
WHEREAS, the Corporation wishes the Indemnitee to continue to serve in such
capacity and the Indemnitee is willing, under certain circumstances, to continue
in such capacity;
 
WHEREAS, the Corporation has agreed to provide the Indemnitee with the benefits
contemplated in this Agreement.
 
NOW, THEREFORE, in consideration of the Indemnitee's continued and future
service to the Corporation, the parties agree as follows:
 
1.
INDEMNIFICATION. The Corporation agrees to indemnify the Indemnitee to the
fullest extent permitted by Delaware General Corporation Law, as it exists now
and as it may be amended in the future to provide additional indemnification for
the Indemnitee, subject to the provisions of this Agreement. If the Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Corporation for a portion of any Expenses (as defined below), losses,
liabilities, judgments, fines, penalties and amounts paid in settlement incurred
by the Indemnitee, but not for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for such portion.

 
2.
ADDITIONAL INDEMNIFICATION AND PAYMENT OF EXPENSES. Without limiting the
indemnification provided in Section 1 and subject to the limitations, terms and
conditions of this Agreement, including, but not limited to, the limitations in
Section 7, the Corporation agrees to:

 

 
(a)
indemnify the Indemnitee against all judgments for both compensatory and
punitive damages, fines, penalties and settlements incurred in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including, but not limited to, any
action by or in the right of the Corporation) (a "Proceeding"), to which the
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that the Indemnitee is, was or at any time becomes
a director, officer, employee, agent or fiduciary of the Corporation, or is or
was serving or at any time serves at the request of the Corporation as a
director, officer, employee, agent, or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise or with respect to any
employee benefit plan (or its participants or beneficiaries) of the Corporation
or any such other enterprise, in each case if Indemnitee acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Corporation, and with respect to any criminal Proceeding, had no
reasonable cause to believe his or her conduct was unlawful; provided, however,
that with respect to a Proceeding by or in the right of the Corporation, no such
indemnification shall be made in respect of any claim, issue, or matter as to
which Delaware law expressly prohibits such indemnification by reason of any
adjudication of liability of Indemnitee to the Corporation, unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is entitled to indemnification for such costs, judgments,
penalties, fines, liabilities and Expenses as such court shall deem proper,

 
Confidential
Page 1

--------------------------------------------------------------------------------



 

 
(b)
pay all costs, charges and other expenses, including, but not limited to,
attorneys' fees, costs of appearance, attachment and similar bonds (herein
referred to as "Expenses") incurred in connection with the investigation and
defense of any action, suit or proceeding for which indemnification would be
available under Section 2(a), and

 

 
(c)
pay all Expenses actually and reasonably incurred or suffered by Indemnitee or
on Indemnitee's behalf if Indemnitee appears as a witness or otherwise incurs
legal expenses as a result of or related to Indemnitee's service as a director
or officer of the Corporation, in any threatened, pending or completed legal,
administrative, investigative or other proceeding or matter to which Indemnitee
neither is, nor is threatened to be made, a party.

 
Upon written request by Indemnitee for indemnification under clause 2(a) or
2(b), the entitlement of Indemnitee to indemnification (unless ordered by a
court order) shall be determined by the following person or persons who shall be
empowered to make such determination (a “Determination”): (a) the Board of
Directors of the Corporation by a majority vote of the directors who are not
party to such action, suit or proceeding (the “Disinterested Directors”),
whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
(defined below) in a written opinion to the Board of Directors, a copy of which
shall be delivered to Indemnitee; or (d) the stockholders of the Corporation.
Any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses hereunder, under any other agreement, any
provision of the Corporation's By-laws or any directors' and officers' liability
insurance, shall be borne by the Corporation. The Corporation hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless therefrom
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification. In no event shall a Determination be required in connection
with advancement of Expenses pursuant to Section 5, in connection with
indemnification for Expenses incurred as a witness pursuant to clause 2(c), or
incurred in connection with any Proceeding or portion thereof with respect to
which the Indemnitee has been successful on the merits or otherwise. Any
decision that a Determination is required by law in connection with any other
indemnification of Indemnitee, and any such Determination, shall be made within
30 days after receipt of the Indemnitee's written request for indemnification.
“Independent Counsel” shall: (a) be competent to deliver the opinion required,
(b) not otherwise have performed any services for the Corporation or any of its
affiliates or for the Indemnitee within the past three years (other than with
respect to matters concerning the rights of a director or officer of the
Corporation under this Agreement or a similar agreement), and (c) be selected by
the Corporation with the consent of the Indemnitee, such consent not to be
unreasonably withheld. The Corporation shall pay the fees and expenses of such
independent legal counsel. Upon failure of the Board so to select such
Independent Counsel or upon failure of Indemnitee so to approve, such
Independent Counsel shall be selected upon application to a court of competent
jurisdiction. Subject to Section 8, If a Determination unfavorable to a
Indemnitee is made, the Indemnitee shall have the right to challenge such
Determination before a court of competent jurisdiction.
 
Confidential
Page 2

--------------------------------------------------------------------------------


 
3.
MAINTENANCE OF D&O INSURANCE. The Corporation currently maintains directors' and
officers' liability insurance with a limit of coverage of $__________ for
individual directors (the "D&O Policies").

 

 
(a)
So long as the Indemnitee shall continue to serve in any capacity described in
Section 2 and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in any of said capacities, the Corporation will purchase and maintain in
effect for the benefit of the Indemnitee one or more valid, binding and
enforceable policies of directors' and officers' liability insurance providing,
in all respects, (i) coverage and amounts at least comparable to that provided
pursuant to the D&O Policies and (ii) the same rights and benefits accorded to
the most favorably insured of the Corporation's and its subsidiaries' then
current directors and officers.

 

 
(b)
Notwithstanding Section 3(a), the Corporation shall not be required to maintain
directors' and officers' liability insurance in effect if such insurance is not
reasonably available or if, in the reasonable business judgment of the Board of
Directors of the Corporation as it may exist from time to time, either (i) the
premium cost for such insurance is substantially disproportionate to the amount
of insurance or (ii) the coverage is so limited by exclusions that there is
insufficient benefit provided by such insurance.

 
 
Confidential
Page 3

--------------------------------------------------------------------------------


 

 
(c)
If the Corporation, acting under Section 3(b), does not purchase and maintain in
effect directors' and officers' liability insurance, the Corporation shall
indemnify and hold harmless the Indemnitee to the full extent of the coverage
which would otherwise have been provided by the D&O Policies.

 
4.
DEFENSE OF CLAIM. With respect to any action, suit or proceeding described in
Section 2, the Corporation may participate therein at its own expense, and may
elect to assume the investigation and defense of such action, suit or proceeding
with counsel it selects with the consent of the Indemnitee, which consent shall
not be unreasonably withheld. After notice to the Indemnitee from the
Corporation of its election to assume the investigation and defense, the
Corporation shall not be liable to the Indemnitee under this Agreement for any
expenses subsequently incurred by the Indemnitee in connection with the
investigation and defense other than for services requested by the Corporation
or the counsel it selected. The Indemnitee shall have the right to employ his
own counsel, but the Expenses incurred by the Indemnitee after notice from the
Corporation of its assumption of the investigation and defense shall be at the
expense of the Indemnitee, unless (i) the employment of counsel by Indemnitee
has been authorized by the Corporation, (ii)  there is a conflict of interest
between the Corporation and Indemnitee in the conduct of the defense of such
action or (iii) the Corporation shall not within 60 calendar days of receipt of
notice from Indemnitee in fact have employed counsel to assume the defense of
the action, in each of which cases the fees and expenses of Indemnitee's counsel
shall be at the expense of the Corporation.

 
5.
ADVANCE PAYMENT OF EXPENSE. The Indemnitee's reasonable Expenses incurred in
connection with any action, suit or proceeding described in Section 2(a) shall
be paid by the Corporation within 30 days after the Corporation has received
written statement from or on behalf of the Indemnitee requesting such payment or
payments from time to time. Such statement or statements shall reasonably
evidence the expenses and costs incurred by Indemnitee in connection therewith
and shall include or be accompanied by an undertaking, in substantially the form
attached as Exhibit 1, by or on behalf of Indemnitee confirming Indemnitee’s
obligation under Section 6 to reimburse such amounts, if required thereunder.
Indemnitee's undertaking to reimburse any such amounts is not required to be
secured. The Corporation shall continue to make such payments unless and until
there has been a final adjudication by a court of competent jurisdiction
establishing that the Indemnitee is not entitled to be indemnified for such
Expenses under this Agreement.

 
6.
INDEMNITEE'S REIMBURSEMENT. The Indemnitee agrees to reimburse the Corporation
for all amounts paid by the Corporation pursuant to Sections 1, 2, 3(c), 4, and
5 of this Agreement in the event and to the extent, but only in the event and
only to the extent that there is a final adjudication by a court of competent
jurisdiction establishing that the Indemnitee is not entitled to be so
indemnified or to have such Expenses paid by the Corporation. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
Proceeding by Indemnitee seeking a judgment in court pursuant to this Agreement
(including the enforcement of this provision).

 
Confidential
Page 4

--------------------------------------------------------------------------------


 
7.
LIMITATIONS ON INDEMNIFICATION AND ADVANCEMENT. Notwithstanding anything in the
foregoing to the contrary, the Corporation shall not be liable under this
Agreement to make any indemnity payment or advancement of Expenses in connection
with any action, suit or proceeding or part thereof (including claims and
counterclaims):

 

 
(a)
to the extent that payment is actually made, or for which payment is available,
to or on behalf of the Indemnitee under an insurance policy, except in respect
of any amount in excess of the limits of liability of such policy or any
applicable deductible for such policy; [For Director’s Form: or]

 

 
(b)
to the extent that payment (other than a payment described in paragraph 11 (c))
has or will be made to the Indemnitee by the Corporation otherwise than pursuant
to this Agreement[For Director’s Form: .][For all others: ; or

 

 
(c)
initiated by Indemnitee[For Form in which the officer also serves as a director:
in [his/her] capacity as an officer or employee of the Corporation], except a
judicial proceeding pursuant to Section 8 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Corporation.]

 
8.
ENFORCEMENT OF INDEMNITEE'S RIGHTS. The Indemnitee shall have the right to
enforce this Agreement only in the state courts of the State of Delaware if the
Corporation either fails to Indemnify the Indemnitee pursuant to Section 1, 2 or
3(c) or fails to advance Expenses pursuant to Section 5 within 30 days of the
receipt of written request to do so from or on behalf of the Indemnitee. The
Indemnitee's Expenses incurred in successfully establishing his right to
indemnification or advancement of Expenses, in whole or in part, in any such
action (or settlement thereof) (including any challenge to an unfavorable
Determination pursuant to Section 2) shall be paid by the Corporation.

 
9.
SETTLEMENT. The Corporation shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld. The Corporation shall not settle any action, suit or proceeding which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee's written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. In the event that consent is not given and the parties
hereto are unable to agree on a proposed settlement, independent legal counsel
shall be retained by the Corporation, at its expense, with the consent of the
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed for the purpose of determining whether or not the proposed settlement is
reasonable under all the circumstances, and if independent legal counsel
determines the proposed settlement is reasonable, the settlement may be
consummated without the consent of the other party.

 
Confidential
Page 5

--------------------------------------------------------------------------------


 
10.
CORPORATE SUBROGATION RIGHTS. In the event of any payment under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee against any person or organization and the
Indemnitee shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights.

 
11.
NON-EXCLUSIVE. Nothing in this Agreement shall diminish or otherwise restrict,
and this Agreement shall not be deemed exclusive of, the Indemnitee's rights to,
(a) indemnification, (b) advancement of Expenses under (i) any provision of the
Delaware General Corporation Law, (ii) the Certificate of Incorporation, (iii)
By-Laws of the Corporation, or (iv) otherwise, or (c) compensation, whether cash
or equity, paid by the Corporation as consideration for the Indemnitee serving
as a Indemnitee of the Corporation. This Agreement shall not constitute an
employment agreement, supersede any employment agreement to which the Indemnitee
is a party or create any right of the Indemnitee to continued employment or
appointment. No resignation or termination of the Indemnitee's position as such
shall affect Indemnitee's rights under this Agreement.

 
12.
NOTICE TO THE CORPORATION. The Indemnitee will promptly notify the Corporation
of any threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2. The failure to notify or promptly notify the
Corporation shall not relieve the Corporation from any liability which it may
have to the Indemnitee otherwise than under this Agreement, and shall relieve
the Corporation from liability hereunder only to the extent the Corporation has
been prejudiced.

 
13.
NOTICES. Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or deposited in
the United States mail, certified or registered mail with proper postage prepaid
and addressed:

 


If to the Corporation:  
   
Dresser-Rand Group Inc.
 
1200 West Sam Houston Pkwy. N.
 
Houston, Texas 77043
 
Attn: General Counsel
   
If to the Indemnitee:
           

 
Confidential
Page 6

--------------------------------------------------------------------------------



Or at such other address as the party may furnish to the other party by ten (10)
days' prior written notice.
 
14.
SEPARABILITY. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

 
15.
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 
16.
BINDING EFFECT. This Agreement shall be binding upon the Indemnitee and upon the
Corporation, its successors and assigns, and shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Corporation, its successors and assigns.

 
17.
AMENDMENT AND TERMINATION. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties.

 
18.
ENTIRE AGREEMENT. This Agreement, having an effective date as first written
above, contains the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes all prior understandings,
arrangements, representations, warranties and agreements between the parties,
whether oral or written, with respect to the subject matter of this Agreement.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall collectively constitute one and the
same instrument. Faxed copies shall be given the full force and effect as an
original.

 
IN WITNESS WHEREOF, the parties have executed this Agreement.


Indemnitee
 
Dresser-Rand Group Inc.
         
By:
   
Its:

 
Confidential
Page 7

--------------------------------------------------------------------------------


 
EXHIBIT 1
 
 


 
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I ___________________________________________________, agree to reimburse the
Corporation for all expenses paid to me by the Corporation in connection with
any Proceeding (as defined in the Indemnification Agreement dated as of
___________ between me and the Corporation), in the event, and to the extent
that it shall finally be determined after all appeals by a court of competent
jurisdiction that I am not entitled to be indemnified by the Corporation for
such expenses.


Signature
     
Typed Name  
     
Office
 

 

 
) ss:



Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at ________, this _______ day of
___________, 200__.



 
Notary Public

 
My commission expires:
 
 
Confidential
Page 8

--------------------------------------------------------------------------------

